UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1390



ISAIAH HARLEY, JR.,

                                            Plaintiff - Appellant,
          and


UNITED STATES OF AMERICA,

                                                          Plaintiff,
          versus


INTERNATIONAL BUSINESS MACHINES CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-2725-CCB)


Submitted:   May 31, 2001                   Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaiah Harley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaiah Harley seeks to appeal an order of the district court

purportedly entered on March 12, 2001.   The district court docket

sheet reflects that there was no order entered by the court on or

around that date.      To the extent Harley seeks to appeal the

district court’s order dismissing his civil complaint without prej-

udice for lack of jurisdiction, we dismiss the appeal as untimely

filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6).    This appeal period is “mandatory and jurisdic-

tional.”   Browder v. Director, Dep’t of Corrections, 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on Sep-

tember 15, 1999.   Harley’s notice of appeal was filed on March 15,

2001.    Because Harley failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dis-

miss the appeal.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                          DISMISSED


                                  2